Order                                                              Michigan Supreme Court
                                                                         Lansing, Michigan

  December 1, 2015                                                        Robert P. Young, Jr.,
                                                                                     Chief Justice

  152511-3(77)                                                             Stephen J. Markman
                                                                                Brian K. Zahra
                                                                        Bridget M. McCormack
                                                                              David F. Viviano
  CITIZENS BANK, n/k/a FIRSTMERIT BANK,                                   Richard H. Bernstein
  N.A.,                                                                         Joan L. Larsen,
            Plaintiff-Appellee,                                                           Justices
                                                     SC: 152511
  v                                                  COA: 318107
                                                     Ingham CC: 13-000866-AV
  RANDIE K. BLACK,
             Defendant-Appellant.
  _________________________________________/

  CITIZENS BANK, n/k/a FIRSTMERIT BANK,
  N.A.,
            Plaintiff/Counter Defendant-Appellee,
                                                     SC: 152512
  v                                                  COA: 318981
                                                     Ingham CC: 11-001186-CK
  RANDIE K. BLACK,
            Defendant/Counter Plaintiff-Appellant,
  and

  BLACK LAW OFFICES,
             Defendant/Counter Plaintiff.
  _________________________________________/

  BLACK LAW OFFICES, P.C.,
           Plaintiff,
  and

  RANDIE K. BLACK,
            Plaintiff-Appellant,
                                                     SC: 152513
  v                                                  COA: 318982
                                                     Ingham CC: 11-000017-CZ
  CITIZENS BANK, n/k/a FIRSTMERIT BANK,
  N.A.,
            Defendant-Appellee,
  and

  JOHN DOE 1 THROUGH 10,
             Defendants.
  _________________________________________/
                                                                                                           2

      On order of the Chief Justice, the motion of appellee FirstMerit Bank, N.A., to
extend the time to file its answer to the application for leave to appeal is GRANTED.
The answer submitted on November 23, 2015, is accepted for filing.




                              I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    December 1, 2015
                                                                                  Clerk